Case 3:17-cv-01093-S-BH Document 35 Filed 07/02/20 Pagelof1 PagelD 180

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JOSEPH WAYNE HUNTER, #1981619, )
(prior Dallas County # 13034945), )
Plaintiff, )
VS. ) No. 3:17-CV-1093-S-BH
)
FELICIA PITRE, District Clerk of )
Courts, et al., ) Referred to U.S. Magistrate Judge
Defendants. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case, Plaintiff filed an objection. The District Judge reviewed de novo those portions of the
proposed findings, conclusions, and recommendation to which objection was made, and reviewed
the remaining proposed findings, conclusions, and recommendation for plain error. Finding no error.
The Court accepts the Findings, Conclusions, and Recommendation of the United States Magistrate
Judge. By separate judgment, the plaintiff's claims will be dismissed with prejudice under 28
U.S.C. § 1915(e)(2)(B).

SO ORDERED.

SIGNED July_Z- 2020.

 

 

UNITED STATES DISTRICT JUDGE

 
